In a condemnation proceeding, the Town of East Hampton appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Cromarty, J.), entered March 11, 1993, which, after a nonjury trial, is in favor of the claimant and against it in the principal amount of $181,240, less a credit for any advance payment previously paid by the Town of East Hampton.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court’s factual determination as to the suitability of the claimant’s comparables is supported by the record and will not be disturbed (see, Matter of Phelps Dodge Indus. v Kondzielaski, 131 AD2d 675; Matter of Katz v Assessor of Vil./ Town of Mount Kisco, 82 AD2d 654; see also, Matter of City of New York [Reiss], 55 NY2d 885; Chalmers & Sons v State of New York, 35 AD2d 864). Bracken, J. P., O’Brien, Santucci and Florio, JJ., concur.